ORDER
Upon consideration of the consent to disbarment filed by James Francis Corrigan in accordance with Maryland Rule BV12 d 2, and the written recommendation of Bar Counsel, it is this 13th day of May, 1988,
ORDERED, by the Court of Appeals of Maryland, that James Francis Corrigan be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further
ORDERED that the Clerk of this Court shall strike the name of James Francis Corrigan from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.